Citation Nr: 1542990	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  03-15 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to April 1, 1999, for the award of a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Bosely, Counsel





INTRODUCTION

The Veteran had active duty for training from July 1978 to September 1978 and active military service from September 1983 to April 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran s claims file is currently in the jurisdiction of the Boston, Massachusetts RO.

The Veteran testified at hearings held before two different Veterans Law Judges in February 2005, November 2010 and in October 2014, respectively.  While the appeal was at the Court of Appeals for Veterans Claims (Court or CAVC), he indicated that he did not wish to testify at a third Board hearing.  As such, this matter remains before the same Veterans Law Judges who participated in the March 2011 Board decision.

The case was previously before the Board in October 2005 and October 2009 when it was remanded for further development, and in March 2011, when the Board issued a decision denying the appeal.  The matter was then subject to a remand from the Court in April 2013.  

Most recently, the Board remanded the case in December 2014.  Upon remand, the case was referred to the Director, Compensation Service, who issued a decision in March 2015 denying a TDIU on an extraschedular basis prior to April 1, 1999.  The Board has continuing jurisdiction over the matter.  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015).


FINDINGS OF FACT

1.  Prior to April 1, 1999, the Veteran was service-connected for 1) internal derangement, left knee with recurrent synovitis; (2) recurrent synovitis, right knee; (3) hypertension; and (4) peptic ulcer disease to include gastritis and Barrett's esophagus (previously rated as gastritis), and no single or combined disability satisfied the schedular criteria for award of a TDIU under 38 C.F.R. § 4.16(a).  

2.  The matter was referred to the Director, Compensation Service, who issued a decision in March 2015 determining that "[n]one of the available evidence supports the Veteran's contention that any of his service connected disabilities or a combination of the effects of the disabilities prevented employment prior to April 1, 1999."

3.  Prior to April 1, 1999, the preponderance of the evidence shows that the Veteran's service-connected disabilities alone did not render him unable to secure and follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria to establish entitlement to a TDIU on an extraschedular basis prior to April 1, 1999, are not met.  38 U.S.C.A. §§ 501, 5107, 5110 (West 2014); 38 C.F.R. § 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran has been sent notice letters on numerous occasions providing the necessary information, including in April 2003 and October 2008.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided herein because his service treatment records have been obtained and appear to be complete.  Also, those VA and private treatment records indicated as relevant are of record.  Finally, his employment history has been verified to the extent possible.  Herein below, the Board explains why the information supplied by the Veteran appears to be incomplete in this regard.  No further assistance can be provided, however, because he has not supplied more complete information or otherwise authorized VA to obtain this information.  As such, the Board must rely on the information provided.  See 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Otherwise, the Veteran underwent numerous VA examinations during the time period prior to April 1, 1999, and there is no indication that those examinations are inaccurate.  To the contrary, they describe the severity of the Veteran's service-connected disabilities in necessary detail.  Moreover, the remaining evidence is sufficient to fully resolve the appeal.  No further examinations are needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); see also Chotta v. Peake, 22 Vet. App. 80 (2008) (regarding retrospective medical opinions). 



C.  Stegall Compliance

The Board also finds that there was substantial compliance with the December 2014 Board remand directives.  Specifically, the matter was referred to the Director, Compensation Service, who issued a decision in March 2015.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

The Veteran has been awarded a TDIU since April 1, 1999.  He seeks an award of a TDIU prior to that date.  

A.  Applicable Law

A claim for a TDIU is not a freestanding claim; rather, it is a claim for an increased rating for the underlying disability(ies).  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  



It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

Unlike the percentage ratings in part 4 of title 38 of the Code of Federal Regulations, which are based on the average impairment in earning capacity caused by the service-connected disability, entitlement to TDIU is based on an individual's particular circumstances.  A personalized and individualized assessment must be made.  Todd v. McDonald, 27 Vet. App. 79 (2014).  Any reference to whether other individuals, or others as a group, are generally employable despite a particular disability, without further, careful explanation, may indicate that the Board gave undue consideration to irrelevant and potentially prejudicial information.  Id.  Full consideration must be given to "the effect of combinations of disability," as directed by 38 C.F.R. § 4.15.  Accordingly, the aggregate effect of multiple service-connected disabilities must be addressed.  Geib v. Shinseki, 733 F.3d 1350, 1353-54 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).

The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Even if a claimant terminated his employment as a result of non-service-connected disabilities, the Board must make clear to what extent this fact is even relevant to a determination that the service-connected disabilities do not prevent him from undertaking any substantially gainful employment.  Floore v. Shinseki, 26 Vet. App. 376 (2013).

The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

B.  Discussion

In applying the law to the facts of this case, the Board must find that a TDIU prior to April 1, 1999, may not be awarded because the evidence makes it most likely that (a) the Veteran was gainfully employed during that time period and (b) even if not gainfully employed, any impact on his employability was a result of the combined and cumulative effect of multiple disabilities, primarily his nonservice-connected back disability.  

Prior to April 1, 1999, the Veteran was service-connected for (1) internal derangement, left knee with recurrent synovitis; (2) recurrent synovitis, right knee; (3) hypertension; and (4) peptic ulcer disease to include gastritis and Barrett's esophagus (previously rated as gastritis).  His combined rating during that time period never exceeded 50 percent.  He was not service-connected for a low back disorder until April 1, 1999.

This matter was referred to the Director, Compensation Service because the Veteran's combined percentage of his service-connected disabilities prior to April 1, 1999, did not consist of at least one disability ratable at 60 percent or more than one disability with one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(b).  

The Director issued a decision in March 2015 determining that "[n]one of the available evidence supports the Veteran's contention that any of his service connected disabilities or a combination of the effects of the disabilities prevented employment prior to April 1, 1999."




(1) Gainful Employment

As a threshold matter in this case, the Board must find that the evidence presented by the Veteran does not tend to establish that the Veteran was not gainfully employed prior to April 1, 1999.  

Determinatively, on April 1, 1999, VA received a VA Form 21-8940, Application for TDIU.  The Veteran wrote that he last worked full time in January 1998, and became too disabled to work in March 1998.  In an accompanying narrative statement, he explained that his last job involved working "6 hours a day, 6 days a week."  In the list of prior employment for the last five years, he identified a continuous employment history from January 1991 until January 1998.  

Thus, the Veteran himself felt at the time he filed his claim in April 1999 that he had been employed until January 1998.  

Other evidence tends to confirm an employment history prior to April 1, 1999.  For instance, on VA examination in August 1987, he reported doing part-time work in newspaper delivery.  Also significant, he was seen at the emergency room in March 1988 after falling and injuring his back at work.  During treatment in July 1998, it was noted that he was a "disabled veteran," and "[s]ubsequently, he worked in Human Resources for ten years[].  He stopped working five months ago."  

During a private psychological evaluation in September 1999, it was noted that the Veteran "found himself [in] 1986 totally unemployed."  He started working again in March 1988, but was "severely hurt" when a wall collapsed on him.  Eventually, he became a Human Resources manager, but had been unable to work since January 1998.  

On VA examination in July 1997, he was "now working as a security guard and he has his own business in which he is an agent representative for businesses for unemployment appeals."

Next, during a February 1999 VA examination, his work history was noted to involve the following:

Following discharge he applied for a position with the CIA and several police departments but he couldn't pass the physical tests, he said.  He incriminates his knees among other deficiencies.  He then went into a financial business of his own from 1987-1988, but this went bankrupt.  He then became a truck driver for about two years, but found that he couldn't push the clutch and had to give this up.  At about this time, his back kicked up anyway and that made matters worse.  He went to college and studied justice administration.  From 1987-1988 he was a resources manager but he has found that he has been unable to work even at this for the past year because his knees and his back will not allow him to do this sedentary work. 

On VA examination in September 1999, he was noted to have an "erratic" post-service work history, as follows:

Directly after leaving the Army he reportedly trained to work for the C.I.A. for several months but had to leave this job when he was not able to meet the physical demands of the training.  Since then [he] has held approximately nine jobs, including working as a newspaper carrier truck driver, substitute teacher, college Instructor, unemployment hearing representative, security guard and a human resources manager.  He stated that his physical limitations have often been the reason he left previous jobs.  With regard to employment, [he] does not feel hopeful that he will ever work again ("physically, I can't do anything"), and he currently has a claim pending for an Increase in his service-connected disability.

Collectively, this evidence reflects a nearly uninterrupted work history after service.  

In July 2015, the Veteran argued that this employment was not gainful employment.  He submitted a copy of his Social Security Earnings Record in support.  It shows earnings (Medicare earnings) during the relevant years as follows:

1986 - $6, 574
1987 - $0
1988 - $4,227
1989 - $0
1990 - $0
1991 - $0
1992 - $1,200
1993 - $1,239 
1994 - $355
1995 - $50
1996 - $6,252
1997 - $19,671
1998 - $1,712
1999 - $0

This information establishes that his earned income was only above the poverty threshold in 1986 (the same year he was discharged) and 1997.  See M21-1.IV.ii.2.F.32.b (Poverty Threshold for One Person).  

However, the Board notes that this information has not been independently verified, and it does not appear to reflect his gross income during these years.  For instance, on his April 1999 VA Form 21-8940, he wrote that he worked on "contract" as a "Hearing Rep" for over five years from January 1991 to July 1996, with his highest earnings at $520 per month.  These years would coincide with at least one year, 1991, during which his SSA Earnings Record reflects $0 income.  Likewise, the February 1999 VA examination notes a "financial business of his own" from 1987-88, which would again overlap with one year during which his reported SSA earnings was $0.  Thus, it would appear he had gross income composed of interest income or other types of earnings during these years, which are not reflected on his SSA Earnings statement.  See, e.g., 26 U.S.C.A. § 63  U.S.C.A. § 1382a(a)(2)(F) ("unearned income" includes dividends and interest); 20 C.F.R. §§ 416.1110, 416.1120 416.1121(c).   

Aside from the incomplete information concerning his income, the figures provided in the SSA Earnings statement does not fully account for other circumstances impacting his employment during these years.  For instance, he earned a Master's degree after service.  In doing so, he applied for and was selected to participate in VA's Work Study Program in October 1989.  He noted that he had "no income - My Workman's Comp stopped on 10/28/89."  A subsistence allowance of $452 per month was awarded from September 1989.  While this income may not qualify as earned income under § 4.16, it is further information indicating that he could, and did, work during these years, notwithstanding the SSA Earnings statement, which might indicate otherwise.  

In summary, the Veteran was earning income during the years in question.  While his earned income for SSA purposes was not above the poverty threshold for most of these years, he has elsewhere identified earnings which would not be captured on an SSA Earnings statement.  By providing incomplete information regarding his income, the Veteran has not met his burden of establishing that this was marginal employment, or that he was otherwise not gainfully employed during these years.  

(2) Disabilities

Even if he were not gainfully employed during these years, the remaining evidence makes it more likely that his collective disability picture, composed of service-connected and nonservice-connected disabilities, impaired his earning capacity.  

On April 1, 1999, VA received a VA Form 21-8940, Application for TDIU.  The Veteran wrote that he last worked full time in January 1998, and became too disabled to work in March 1998.  He identified the following medical conditions as preventing him from working:  "Bi-lateral knee condition, lower back condition, arthritis in both knees and back."  (Emphasis added.)  

Consistent with his VA Form 21-8940, the remaining evidence makes it likely that his back condition, but not his knees alone, impacted his employment.  

For instance, with specific regard to his knees, he underwent a VA examination in July 1986 for his knees.  His impairment at that time involved the following:

He cannot stand for long periods at present, going upstairs or on an incline will give him pain in his knees.  They do not lock.  He is using a nautilus for the past two months and has had fewer problems however his knees are stiff in the morning.  In February 1986 he was in a car accident and had contusions of both knees.

Similarly, on VA examination in August 1987, he had complaints of painful knees with such activities as walking, sitting, and driving, but no abnormality was found on clinical testing.  

Then on VA examination in October 1988, he complained that his pain had worsened, such that it limited his walking, climbing, using legs, and lifting.  He would also grow stiff with prolonged sitting, and the knees were weak in the morning.  He complained that this "limited me from basic activity."  

Four years later, in July 1992, he complained that since 1990, his knees buckled causing him to fall, which was occurring more frequently.  It was noted that he walked with a long on the right leg and used a cane.  

By the time of a July 1997 VA examination, he complained of being able to stand for a few minutes before his knees started to hurt.  Furthermore, the VA examiner documented the following complaints:

He said that he can't bend or squat or kneel.  He said that he has flare-ups of the knee pains three or four times a month and that during each flare-up he misses two or three days at a time in his job as a security guard which, of course, involves a lot of climbing stairs and walking.  He said that he used to be a truck driver but that he couldn't use the clutch any more.

The July 1997 VA examiner found the following functional disability:

Seated in the chair with his knees bent and 10 pounds on his feet he is able to do knee extensions on the right 11 times before the pain [and] on the left he can do it 13 times.   We don't have a normal to compare him to but in my experience he should be able to do this maneuver 50 times with each leg without a problem assuming that his knees wore relatively normal.  

Reasonably, the Board must find, this degree of impairment might affect the Veteran's ability to do a job, such as one in security, which requires frequent climbing of stairs and walking.  But, the preponderance of the evidence shows that this degree of knee impairment would not have rendered him unable to secure and follow a sedentary job involving primarily sitting, particularly one consistent with his education with a Master's degree and experience in business.  

The more determinative evidence concerns the severity of his low back condition.  

For instance, in July 1988, the Veteran was seen at VA for complaints of recurrent back pain and worsening pain in his knees.  It was noted that he had been working as a truck driver, but had to sell his truck due to an accident; he was not working at that time, and he wanted to go to law school.  It was further noted that "his military skills can hardly be translated to civilian life-physical jobs are only available but not feasible [sic] - applied for [unreadable] office job after one year may qualified in [sic] security job."  

The Board notes that this assessment is particularly telling because it is an independent conclusion that the Veteran's knee and back pain would prevent "physical jobs," but not entirely because he went on to take a security job.  

On follow up in August 1988, it was noted that he "enjoys Rx, but continues to be disabled, disability determination in progress."  Then in October 1988, it was noted that he was "disabled due to back injury[.]"  By comparison, a March 1989 VA report notes that he was "unemployed [secondary] to choice [times] 3 years."  In July 1990 at VA, it was noted that he was studying for his Master's degree at that time, but "[r]emains permanently & totally disabled for his employment."  In August 1992, he complained of right leg pain "always" and an "ache" with lifting and prolonged standing; this was attributable to possible right side radiculopathy.  

Again here, this evidence repeatedly attributes the Veteran's "disabled" and unemployed status to either his back (or its secondary effects) or choice.  

On evaluation for his back by a VA Rehabilitation Medicine Officer in August 1990, it was found  as follows:

[P]ositive physical findings precluding any type of employment at this time.  He remains permanently and totally disabled and has turned into academic training in the hope that in future, modification of his future employment will enable him seeking of an appropriate job within the limits of his disability.  

As with the July 1988 assessment, this finding again makes it likely that the Veteran would have difficulty working due to his back.  However, while recognizing the internally inconsistent findings, it shows that he was not entirely precluded from all employment in an "appropriate job."  

Likewise, on orthopedic evaluation in November 1991 for a work-related back injury, the Veteran was "otherwise in good health."  "Work history reveals that he had been working as a truck driver at the time of his injury.  He has not worked since June, 1988.  He programs and the like."  This doctor concluded "With respect to the patient's ability to engage in gainful employment, it would be my considered medical opinion that he remains incapable of doing his regular job as a truck driver I would regard him, therefore, at this stage as permanently partially disabled."  (Emphasis added.)  

Consistent with the information showing his difficulty with physical jobs due to his back, but not sedentary ones, it was noted during treatment in June 1998 that "He gives a history of blunt trauma to low back several years ago.  He was out of work.  He has been on disability."  After further noting that he had a history of injuries to both knees during service, and "has been on disability," he was "[a]dvised returning to light work and gradually increasing his activities."  By July 1998, it was found that he was "unable to return to gainful employment."  Yet, approximately 2 weeks later, he was again "[a]dvised light work[.]"  In August 1998, he was described as being "out of work for three months.  He was unable to find a job.  He left job on his own.  He was involved in a MVA on 5/27/98.  Pt gives a history of back problem off and on since 1980 following injury at work."  Then, on follow up in September 1998, it was found that he was "is unable to return to previous employment as a laborer.  Advised change of occupation[.]"

This evidence tends to show that he was advised to return to work even if in a different occupation.  

Finally, several months before the current TDIU went into effect he was examined by VA in February 1999.  As noted herein above, he explained "that he has been unable to work even at this for the past year because his knees and his back will not allow him to do this sedentary work."  (Emphasis added.)  

With specific regard to his knees, he informed the VA examiner of the following subjective complaints:

He says that both knees are painful.  He says that he finds it difficult to get in and out of his van.  He says that he can't even carry groceries up to the second floor apartment where he lives.  He says that he can't sit down for more than a half an hour.  He can't walk for more than a quarter of a mile.  He cannot do any jogging.  As a matter of fact he says I can't do any job.  He tried being a cashier but he said that he can't sit, stand, and he can't walk, so he couldn't do that.

The VA examiner remarked in an addendum that the Veteran's current degree of severity was "very severe."  

While this degree of severity might tend to suggest that the Veteran's knees alone precluded all types of employment, the February 1999 examiner went on to explain that this "very severe" degree of severity was inconsistent with the Veteran's objective presentation:

I cannot find adequate objective evidence to go along with his complaints.  I notice on quite a few occasions he came for examinations and the knees were not even mentioned when something else was being looked at.  Thus I believe that he may be having the pain he states he has and therefore, in view of the fact that I can't find objective evidence to support his complaints it comes down to a matter of credibility of the patient.  

To repeat I have no specific reason to disbelieve [the Veteran] but, to repeat also I cannot find any objective evidence to substantiate his claim.

Although the VA examiner did not wish to discount the Veteran's credibility entirely, his opinion makes it reasonable to conclude that the degree of severity complained of would have been objectively measurable if present.  Because no objective measures could be obtained, the Board cannot find that the Veteran's presentation in February 1999 represents an accurate picture of his knee severity at that time.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Fountain v. McDonald,  27 Vet. App. 258, 272-75 (2015) (a reasonableness standard must be applied in evaluating credibility).  Thus, this VA examination cannot be considered evidence that the knee disabilities alone prevented the Veteran from working, even as late as February 1999.  

Because this evidence shows that the Veteran was not precluded from sedentary employment until the time his knees and back resulted in unemployment in 1998, the Board must conclude that the Veteran's service-connected disabilities alone did not preclude all types of employment prior to April 1, 1999.  

III.  Summary and Conclusion

To summarize, the Veteran was has been awarded a TDIU since April 1, 1999.  Prior to that time, it is not established that he was not gainfully employed.  Moreover, he was  service-connected for four disabilities, but it was a combination of service and nonservice-connected disabilities which impacted his work capacity.  As such, the two requirements needed to award a TDIU on an extraschedular basis prior to April 1, 1999, are not established.  Because the evidence is not in equipoise on these requirements, the appeal must be denied.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities on an extraschedular basis prior to April 1, 1999, is denied.




			
              DAVID L. WIGHT	C. CRAWFORD
             Veterans Law Judge                                       Veterans Law Judge
        Board of Veterans' Appeals                           Board of Veterans' Appeals




	                         __________________________________________
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


